In a proceeding under article 73 of the Civil Practice Act: (a) to annul the determination of respondent Smith, the Town Clerk of the Town of Greenburgh, and the determination of the respondents Vetrano, Coyle, Massaro, Suehin and Richman, constituting the Town Board, denying without a hearing the petitioner’s application for a taxicab driver’s license under section 5 of the Taxicab Ordinance of said town; (b) to compel respondent Sheridan, the town Chief of Police, to approve the application; and (e) to compel the Town Clerk and the Town Board to issue the license, petitioner appeals from an order of the Supreme Court, Westchester County, dated August 15, 1960, dismissing his petition on the merits. Order reversed without costs, and proceeding remitted to the respondents: (a) for the purpose of having the respondent Chief of Police conduct appropriate hearings on notice; and (b) for the purpose of having said respondent and the other respondents make their respective determinations on the basis of all the proof which may be adduced at such hearings. The petitioner and the respondents should submit, at such hearings, all the pertinent evidence as to petitioner’s general character and fitness. Since any determination by the respondent Chief of Police approving or disapproving petitioner’s application, and since any subsequent determination by the other respondents granting or denying the application, are of a judicial nature, due process requires that appropriate hearings first be held for the purpose indicated (Matter of Hecht v. Monaghan, 307 N. Y. 461). Nolan, P. J., Beldock, Kleinfeid, Christ and Pette, JJ., concur.